DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities: for sake of clarity, the phrase “a plurality of first and second fuel cell regions is arranged” should be written as “a plurality of first and second fuel cell are arranged.” Appropriate correction is required.

Claim 4 is objected to because of the following informalities: for sake of clarity, the phrase “and or” should be written as “and/or” (it is noted that for the purposes of examination “and or” will be interpreted as “and/or”). Appropriate correction is required.

Claim 6 is objected to because of the following informalities: for sake of clarity, the phrase “and or” should be written as “and/or” (it is noted that for the purposes of examination “and or” will be interpreted as “and/or”). Appropriate correction is required.

Claim 10 is objected to because of the following informalities: for sake of clarity, the phrase “and or” should be written as “and/or” (it is noted that for the purposes of examination “and or” will be interpreted as “and/or”). Appropriate correction is required.

Claim 12 is objected to because of the following informalities: for sake of clarity, the term “generated” should be written as “generating.” Appropriate correction is required.

Claim 15 is objected to because of the following informalities: for sake of clarity, the phrase “and or” should be written as “and/or” (it is noted that for the purposes of examination “and or” will be interpreted as “and/or”). Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). In particular, while it is evident that the fuel cell is required to comprise a plurality of subsections, it is specifically unclear if the gas channels in the respective subsections are or are not required to be supplied in parallel with fuel and oxidizer (given the presence of “can be”). For purposes of examination, it will be interpreted that the fuel cell is required to comprise a plurality of subsections wherein gas channels in respective subsections are not explicitly required to be supplied in parallel with fuel and oxidizer. Proper clarification is required.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the gas channel curvature regions" and “the gas channel plane regions.” There is insufficient antecedent basis for these limitations in the claim (it is noted that these limitations are first recited in Claim 10 as opposed to Claim 6). Proper clarification is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites (emphasis added) that the fuel cell comprises “a plurality of interconnector sheets configured to extract the electrical energy, wherein the interconnector sheet is embedded in the electrode coating.” Accordingly, Claim 13 is rendered particularly indefinite insofar as it is unclear which interconnector sheet (of the plurality of interconnector sheets) is embedded in which conductive electrode coating (of the plurality of conductive electrode coatings necessarily present as a result of the plurality of fuel cell regions each having at least one gas channel). For purposes of examination, it will be interpreted that “each” interconnector sheet is embedded in “a respective” conductive electrode coating. Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toohata (JP 2008159344, using the provided English machine translation for citation purposes).

Regarding Claim 1, Toohata teaches a fuel cell for a fuel cell system (e.g. an aircraft fuel cell system) (“a fuel cell for a fuel cell system”) (Abstract, [0001], [0042]). As illustrated in Figures 1-2, 15, 25, Toohata teaches that the fuel cell comprises a plurality of spiral cells (2) (“fuel cell regions”), wherein each spiral cell comprises a cathode base frame (5) through which oxidant gas flows and an anode base frame (6) through which fuel gas flows (“each fuel cell region has a least one gas channel”) ([0016]-[0020], [0026]). As illustrated in the annotated Figure below, each spiral cell is positioned along a central construction axis such that each spiral cell and its respective cathode and anode base frames extend in a circumferential direction around the central construction axis (“which is configured to extend in a circumferential direction around the construction axis”). 
 

    PNG
    media_image1.png
    241
    296
    media_image1.png
    Greyscale


	Regarding Claims 2-3, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, each spiral cell comprises an anode base frame (6) through which fuel gas flows (“a first fuel cell region having a first gas channel for fuel”) and a cathode base frame (5) through which oxidant gas flows (“a second fuel cell region having a second gas channel for oxidizer”) (See Claim 1). Furthermore, Toohata teaches that the plurality of spiral cells are fluidically connected to one another such that the plurality of anode base frames are fluidically connected to one another and the plurality of cathode base frames are fluidically connected to one another ([0020]-[0025], [0044]).

	Regarding Claim 4, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 5, 11, each anode base frame comprises an inlet (18) (“gas inlet region”) and an outlet (18) (“gas outlet region”), and each cathode base frame comprises an entrance (19) (“gas inlet region”) and an exit (19) (“gas outlet region”) ([0023], [0025]). As illustrated in Figures 5, 11, 25, said inlets/outlets/entrances/exits are arranged such that when a further spiral cell is arranged or formed offset along the construction axis, a given outlet/exit is aligned with and/or fluidically connected with a respective inlet/entrance of the further spiral cell.

	Regarding Claim 5, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 15, an ion exchange membrane (“ion-conductive separating layer”) is positioned between each spiral cell (and therefore between the anode and cathode base frames) to connect each anode and cathode base frame to one another in an ion-conducting manner ([0017]-[0018]).

	Regarding Claim 6, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 29-30 (and the annotated Figure below), the fuel cell comprises a circular “distribution tube” which is configured to feed oxidant into a respective cathode base frame through the center of the fuel cell, and which is at least partially surrounded by each anode and cathode base frame when viewed along the construction axis. 

    PNG
    media_image2.png
    287
    318
    media_image2.png
    Greyscale

	Regarding Claim 7, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 29, Toohata teaches that the fuel cell comprises air flow holes (29) on inner and outer peripheral surfaces thereof ([0041]). As illustrated in Figure 29, the plurality of air flow holes form a plurality of “subsections” (e.g. segments along the length of each cathode base frame bounded by a given set of air flow holes), wherein said subsections are supplied in parallel with oxidant ([0041]-[0044]). 
	As previously described (See the previous rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to the phrase “can be”), it is interpreted that the fuel cell is required to comprise a plurality of subsections wherein gas channels in respective subsections are not explicitly required to be supplied in parallel with fuel and oxidizer.
	It is noted, however, that while said air flow holes are intended to be supplied with oxidant such that said subsections are supplied in parallel with oxidant, said air flow holes are nonetheless physically capable of receiving fuel therein such that said subsections could be supplied in parallel with oxidant and fuel (i.e. the air flow holes are physically capable of receiving both oxidant and fuel such that the subsections “can be” supplied in parallel with fuel and oxidant).

	Regarding Claim 8, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, 5-11, 15-17, 25 (and the annotated Figure below), each anode and cathode base frame encloses, at least, an angle between 30° and 60° with a plane orthogonal to the construction axis when viewed in “a direction of extent” thereof (given that each anode and cathode frame extends nearly 360° from its respective inlet/entrance (18, 19) to its respective outlet/exit (18, 19).  

    PNG
    media_image3.png
    209
    286
    media_image3.png
    Greyscale


	Regarding Claim 9, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, 15, 25, the anode and cathode base frames form a double helix.

	Regarding Claim 10, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, 5, 11, 15 (and the annotated Figure below), each anode base frame has a “gas channel curvature region” and a connecting portion (5c) (“adjoining gas channel plane region”), wherein an inlet (18) (“gas inlet region”) and an outlet (18) (“gas outlet region”) are arranged on the anode base frame in a middle of the connecting portion ([0020]-[0025]). Similarly, and as also illustrated in Figures 1-2, 5, 11, 15 (and the annotated Figure below), each cathode base frame has a “gas channel curvature region” and a connecting portion (6c) (“adjoining gas channel plane region”), wherein an entrance (19) (“gas inlet region”) and an exit (19) (“gas outlet region”) are arranged on the anode base frame in a middle of the connecting portion ([0020]-[0025]).


    PNG
    media_image4.png
    365
    532
    media_image4.png
    Greyscale


	Regarding Claim 11, Toohata teaches the instantly claimed invention of Claim 6, as previously described.
	As illustrated in Figures 1-2, 5, 11, 15 (and the annotated Figure below), each anode base frame has a “gas channel curvature region” and a connecting portion (5c) (“gas channel plane region”) ([0020]-[0025]). Similarly, and as also illustrated in Figures 1-2, 5, 11, 15 (and the annotated Figure below), each cathode base frame has a “gas channel curvature region” and a connecting portion (6c) (“gas channel plane region”) ([0020]-[0025]). Accordingly, the distribution tube (See Claim 6) is arranged within a region surrounded by said gas channel curvature regions and said connecting portions.


    PNG
    media_image4.png
    365
    532
    media_image4.png
    Greyscale


	Regarding Claim 12, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, 15-17, Toohata teaches that each anode base frame comprises an anode electrode (“conductive electrode coating”) which is sandwiched between the anode base frame and an electrolyte layer (i.e. a polymer electrolyte membrane) ([0018]-[0020]). Similarly, and as illustrated in Figures 1-2, 15-17, Toohata teaches that each cathode base frame comprises a cathode electrode (“conductive electrode coating”) which is sandwiched between the cathode base frame and an electrolyte layer (i.e. a polymer electrolyte membrane) ([0018]-[0020]).

	Regarding Claim 16, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Toohata teaches that the fuel cell is comprised, for example, in an aircraft ([0042]).


Claims 1-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 111224143, using the provided English machine translation for citation purposes).

	Regarding Claim 1, Wang teaches a fuel cell for a fuel cell system (“a fuel cell for a fuel cell system”) (Abstract, [0002]). As illustrated in Figures 1-3 (and the annotated Figure below), Wang teaches that the fuel cell comprises a plurality of fuel cell “regions” positioned and stacked along a central construction axis ([0037]). As illustrated in Figures 1-4, Wang teaches that each region comprises a cathode gas channel (8) through which oxidant flows, and an anode gas channel (2) through which fuel flows (“each fuel cell region has at least one gas channel”), wherein each of said gas channels extends in a circumferential direction around the central construction axis (“configured to extend in a circumferential direction around the construction axis”) ([0037]).


    PNG
    media_image5.png
    690
    654
    media_image5.png
    Greyscale


	Regarding Claims 2-3, Wang teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, each region comprises an anode gas channel (2) through which fuel flows (“first fuel cell region having a first gas channel for fuel”), and a cathode gas channel (8) through which oxidant flows (“second fuel cell region having a second gas channel for oxidizer”) (See Claim 1). As illustrated in Figures 1, 4, each region is fluidically connected to one another such that the plurality of anode gas channels are fluidically connected to one another and the plurality of cathode gas channels are fluidically connected to one another ([0037], [0039]-[0040]).

	Regarding Claim 4, Wang teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-4, each anode gas channel and each cathode gas channel of each region has at least one “gas inlet region” (i.e. region where fuel/oxidant enters) and at least one “gas outlet region” (i.e. region where fuel/oxidant exits), wherein when a further region is arranged or formed offset along the central construction axis, a given gas outlet region is aligned with and/or fluidically connected to the gas inlet region of the further region ([0037], [0039]-[0040]).

	Regarding Claim 5, Wang teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 1, an electrolyte layer (5) (“ion-conductive separating layer”) is positioned between each anode gas channel and cathode gas channels to connect the anode and cathode gas channels to one another in an ion-conducting manner ([0037], [0049]).

	Regarding Claim 6, Wang teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1, 4-6, the fuel cell comprises an internal spiral guide (9) (“distribution tube”) which is configured to feed oxidant into a respective cathode gas channel, wherein said internal spiral guide is at least partially surrounded by each anode and cathode gas channel when viewed along the construction axis ([0037], [0063]).

Regarding Claim 7, Wang teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1-4, the fuel cell comprises a plurality of “subsections” (e.g. the plurality of anode segments positioned along the length of each anode gas channel), wherein said subsections are supplied in parallel with fuel.
	As previously described (See the previous rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to the phrase “can be”), it is interpreted that the fuel cell is required to comprise a plurality of subsections wherein gas channels in respective subsections are not explicitly required to be supplied in parallel with fuel and oxidizer.
	It is noted, however, that while said subsections are intended to be supplied with fuel such that said subsections are supplied in parallel with fuel, said subsections are nonetheless physically capable of receiving oxidant therein such that said subsections could be supplied in parallel with oxidant and fuel (i.e. the subsections are physically capable of receiving both oxidant and fuel such that the subsections “can be” supplied in parallel with fuel and oxidant).

Regarding Claim 8, Wang teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-4 (and the annotated Figure below), each anode and cathode gas channel encloses, at least, an angle between 30° and 60° with a plane orthogonal to the construction axis when viewed in “a direction of extent” thereof (given that each anode and cathode gas channel extends nearly 360° from its respective entrance/exit).


    PNG
    media_image6.png
    324
    469
    media_image6.png
    Greyscale



	Regarding Claim 9, Wang teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Wang teaches that the cathode gas channels may be formed, for example, as a double helix ([0018]).

Regarding Claim 11, Wang teaches the instantly claimed invention of Claim 6, as previously described.
	As illustrated in Figures 1, 4-6, the internal spiral guide (9) (“distribution tube”) which is arranged within a region surrounded by “gas channel curvature regions” (i.e. regions of the anode and cathode gas channels which are curved) and “gas channel plane regions” (i.e. regions of the anode and cathode gas channels which are positioned on a given plane).

	Regarding Claim 12, Wang teaches the instantly claimed invention of Claim, 1 as previously described.
	As illustrated in Figure 1, Wang teaches that each anode gas channel comprises an anode support layer (3) (“conductive electrode coating”), and each cathode gas channel comprises a cathode support layer (7) (“conductive electrode coating”) ([0037], [0050]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toohata (JP 2008159344, using the provided English machine translation for citation purposes), and further in view of Imura (US 2007/0224489).

Regarding Claim 13, Toohata teaches the instantly claimed invention of Claim 12, as previously described.
As illustrated in Figures 15, 18-19, each spiral cell of the fuel cell comprises an anode current collector (7) and a cathode current collector (8) which are superimposed on a respective anode or cathode base frame (“a plurality of interconnector sheets configured to extract the electrical energy”) ([0028]). As illustrated in Figure 19, while not being depicted in detail, Toohata teaches that each current collector comprises a plurality of convex projections which project so as to physically contact a respective anode electrode or cathode electrode ([0028]).
While the plurality of convex projections physically contact a respective anode or cathode electrode, Toohata does not explicitly teach that said projections are embedded in the respective anode or cathode electrode.
However, Imura teaches a fuel cell (Abstract, [0002]). As illustrated in Figures 6A-6B, Imura teaches that the fuel cell comprises an anode current collector (18) and a cathode current collector (20) (each of which are constructed in the same manner), wherein each of said current collectors comprises a plurality of convex projections which project so as to both physically contact a respective anode electrode (12) or cathode electrode (14) and be embedded in said respective anode electrode or cathode electrode ([0039], [0043], [0045], [0057]). Imura teaches that embedding said current collectors in their respective anode or cathode electrode promotes close contact between said current collectors and their respective anode or cathode electrode, and reduces the likelihood of a given current collector peeling off of its respective anode or cathode electrode ([0057]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the plurality of convex projections of Toohata such that they project so as to be embedded in their respective anode or cathode electrode (“wherein the interconnector sheet is embedded in the electrode coating”), given that such a modification would not only promote close contact between each current collector and its respective anode or cathode electrode, but also reduce the likelihood of a given current collector peeling off its respective anode or cathode electrode, as taught by Imura.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 111224143, using the provided English machine translation for citation purposes), and further in view of Imura (US 2007/0224489).

Regarding Claim 13, Wang teaches the instantly claimed invention of Claim 12, as previously described.
	As previously described, Wang teaches that each anode gas channel comprises an anode support layer and each cathode gas channel comprises a cathode support layer (See Claim 12). As illustrated in Figure 1, each anode support layer and cathode support layer is positioned so as to be in physicaly contact with a respective anode reaction layer (4) or cathode reaction layer (6) ([0037]). 
While the anode and cathode support layers are in physical contact with a respective anode or cathode reaction layer, Wang does not explicitly teach that said support layers are embedded in their respective anode or cathode reaction layers.
However, Imura teaches a fuel cell (Abstract, [0002]). As illustrated in Figures 6A-6B, Imura teaches that the fuel cell comprises an anode current collector (18) and a cathode current collector (20) (each of which are constructed in the same manner), wherein each of said current collectors comprises a plurality of convex projections which project so as to both physically contact a respective anode electrode (12) or cathode electrode (14) and be embedded in said respective anode electrode or cathode electrode ([0039], [0043], [0045], [0057]). Imura teaches that embedding said current collectors in their respective anode or cathode electrode promotes close contact between said current collectors and their respective anode or cathode electrode, and reduces the likelihood of a given current collector peeling off of its respective anode or cathode electrode ([0057]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the plurality of anode and cathode support layers of Wang such that they project so as to be embedded in their respective anode or cathode reaction layers (“wherein the interconnector sheet is embedded in the electrode coating”), given that such a modification would not only promote close contact between each support layer and its respective anode or cathode reaction layer, but also reduce the likelihood of a given support layer peeling off its respective anode or cathode reaction layer, as taught by Imura.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toohata (JP 2008159344, using the provided English machine translation for citation purposes), and further in view of Liew et al. (US 2014/0325991).

Regarding Claim 14, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Toohata teaches that the fuel cell is comprised, for example, in an aircraft ([0042]).
Toohata does not explicitly teach that the fuel cell is a solid oxide fuel cell.
However, Liew teaches an aircraft comprising a fuel cell therein (Abstract, [0001]). Liew teaches that the fuel cell comprises in the aircraft is either a PEM fuel cell or a solid oxide fuel cell, each of which is applicable for use in an aircraft ([0002]-[0003], [0010]). Liew teaches that whereas PEM fuel cells have an operating temperature limit of 100°C, solid oxide fuel cells may operate at 500°C to 1000°C ([0003], [0006]). Furthermore, Liew teaches that in an aircraft, it is advantageous to utilize a solid oxide fuel cell instead of a PEM fuel cell because a solid oxide fuel gas may be fueled by syngas instead of just hydrogen gas ([0011]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the fuel cell of Toohata as a solid oxide fuel cell, as taught by Liew, given not only because Toohata already teaches that the fuel cell is comprised in an aircraft, but also because Liew teaches that in an aircraft it is advantageous to utilize a solid oxide fuel cell instead of a PEM fuel cell because a solid oxide fuel gas may be fueled by syngas instead of just hydrogen gas.

Claims 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 111224143, using the provided English machine translation for citation purposes), and further in view of Liew et al. (US 2014/0325991).

Regarding Claim 14, Wang teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Wang teaches that the fuel cell is a solid oxide fuel cell ([0002], [0037]).
Wang does not explicitly teach that the solid oxide fuel cell is in an aircraft.
However, Liew teaches an aircraft comprising a fuel cell therein (Abstract, [0001]). Liew teaches that the fuel cell comprises in the aircraft is either a PEM fuel cell or a solid oxide fuel cell, each of which is applicable for use in an aircraft ([0002]-[0003], [0010]). Liew teaches that whereas PEM fuel cells have an operating temperature limit of 100°C, solid oxide fuel cells may operate at 500°C to 1000°C ([0003], [0006]). Furthermore, Liew teaches that in an aircraft, it is advantageous to utilize a solid oxide fuel cell instead of a PEM fuel cell because a solid oxide fuel gas may be fueled by syngas instead of just hydrogen gas ([0011]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize the solid oxide fuel cell of Wang in an aircraft, as taught by Liew, given not only because Liew already teaches that a solid oxide fuel cell is applicable for use in an aircraft, but also because Liew teaches that it is advantageous to utilize a solid oxide fuel cell in an aircraft instead of a PEM fuel cell because a solid oxide fuel gas may be fueled by syngas instead of just hydrogen gas.

Regarding Claim 16, Wang teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Wang teaches that the fuel cell is a solid oxide fuel cell ([0002], [0037]).
Wang does not explicitly teach that the solid oxide fuel cell is in an aircraft.
However, Liew teaches an aircraft comprising a fuel cell therein (Abstract, [0001]). Liew teaches that the fuel cell comprises in the aircraft is either a PEM fuel cell or a solid oxide fuel cell, each of which is applicable for use in an aircraft ([0002]-[0003], [0010]). Liew teaches that whereas PEM fuel cells have an operating temperature limit of 100°C, solid oxide fuel cells may operate at 500°C to 1000°C ([0003], [0006]). Furthermore, Liew teaches that in an aircraft, it is advantageous to utilize a solid oxide fuel cell instead of a PEM fuel cell because a solid oxide fuel gas may be fueled by syngas instead of just hydrogen gas ([0011]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize the solid oxide fuel cell of Wang in an aircraft, as taught by Liew, given not only because Liew already teaches that a solid oxide fuel cell is applicable for use in an aircraft, but also because Liew teaches that it is advantageous to utilize a solid oxide fuel cell in an aircraft instead of a PEM fuel cell because a solid oxide fuel gas may be fueled by syngas instead of just hydrogen gas.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toohata (JP 2008159344, using the provided English machine translation for citation purposes), and further in view of Datta et al. (US 2006/0234109).

	Regarding Claim 15, Toohata teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Toohata teaches that the fuel cell is comprised in an aircraft fuel cell system (See Claim 1). As illustrated in Figures 15, 25, each spiral cell of the fuel cell is stacked at a distance from each other along their construction axis.
Toohata does not explicitly teach that the aircraft fuel cell system comprises a plurality of said fuel cells stacked along their construction axis at a distance from each other.
However, Datta teaches a fuel cell (Abstract, [0001]). Datta teaches that a plurality of fuel cells are typically arranged and connected consecutively in a stack to increase the electrical output thereof ([0002]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would arrange/connect/stack a plurality of the fuel cells of Toohata along their construction axis at a distance from each other, given that such a modification would help increase the electrical output of the overall aircraft fuel cell system, as taught by Datta.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 111224143, using the provided English machine translation for citation purposes, and further in view of Datta et al. (US 2006/0234109) and Liew et al. (US 2014/0325991.

	Regarding Claim 15, Wang teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1-4 of Wang, each region of the fuel cell for a fuel cell system is stacked at a distance from each other along their construction axis. Furthermore, Wang teaches that the fuel cell is a solid oxide fuel cell ([0002], [0037]).
Wang does not explicitly teach that the fuel cell system comprises a plurality of said fuel cells stacked along their construction axis at a distance from each other.
However, Datta teaches a fuel cell (Abstract, [0001]). Datta teaches that a plurality of fuel cells are typically arranged and connected consecutively in a stack to increase the electrical output thereof ([0002]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would arrange/connect/stack a plurality of the fuel cells of Wang along their construction axis at a distance from each other, given that such a modification would help increase the electrical output of the overall fuel cell system, as taught by Datta.
Wang does not explicitly teach that the solid oxide fuel cells are in an aircraft fuel cell system.
However, Liew teaches an aircraft comprising a fuel cell therein (Abstract, [0001]). Liew teaches that the fuel cell comprises in the aircraft is either a PEM fuel cell or a solid oxide fuel cell, each of which is applicable for use in an aircraft ([0002]-[0003], [0010]). Liew teaches that whereas PEM fuel cells have an operating temperature limit of 100°C, solid oxide fuel cells may operate at 500°C to 1000°C ([0003], [0006]). Furthermore, Liew teaches that in an aircraft, it is advantageous to utilize a solid oxide fuel cell instead of a PEM fuel cell because a solid oxide fuel gas may be fueled by syngas instead of just hydrogen gas ([0011]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize the solid oxide fuel cells of Wang, as modified by Datta, in an aircraft fuel cell system, as taught by Liew, given not only because Liew already teaches that a solid oxide fuel cell is applicable for use in an aircraft, but also because Liew teaches that it is advantageous to utilize a solid oxide fuel cell in an aircraft instead of a PEM fuel cell because a solid oxide fuel gas may be fueled by syngas instead of just hydrogen gas.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729